                          UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF LOUISIANA

                                    MONROE DIVISION

PEOPLE SOURCE STAFFING                                     CASE NO. 3:19-CV-00430
PROFESSIONALS, L. L. C.

VERSUS                                                     JUDGE TERRY A. DOUGHTY

ANNA ROBERTSON, ET AL.                                     MAG. JUDGE HAYES




                                       JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge's Report and Recommendation is correct,

       IT IS ORDERED, ADJUDGED, AND DECREED that movants’ motion to dismiss for

failure to state a claim upon which relief can be granted [Doc. No. 31] is GRANTED IN PART

AND DENIED IN PART. It is GRANTED to the extent that movants’ move for dismissal of

Plaintiff People Source Staffing Professionals, L.L.C.’s claims against Defendant Wayne

Williamson for specific performance and breach of contract, and those claims only are

DISMISSED WITH PREJUDICE. The motion to dismiss otherwise is DENIED.

       Monroe, Louisiana, this 30th day of July, 2019.




                                                      ____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
